Citation Nr: 0527428	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a kidney 
disability.  

4.  Entitlement to service connection for a hearing 
disability.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 and subsequent rating decisions 
of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a September 2003 VA Form 9, the veteran raised the claim 
for entitlement to compensation benefits for a skin 
condition.  This issue is referred to the RO for all 
indicated development and adjudication.  

The veteran provided testimony at an April 2005 VA Central 
Office hearing before the subscribed Acting Veterans Law 
Judge.  A transcript of these proceedings has been made a 
permanent part of the record.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  First, the 
veteran contends that he is entitled to service connection 
for PTSD.  He has provided statements and testimony to the 
effect that he served in the Air Force in Thailand in support 
of combat-related activities in Vietnam.  As an awards clerk, 
he interacted with many fighter pilots who were involved in 
bombing raids in Vietnam, some who never returned because 
they were either killed or missing in action.  At the April 
2005 Central Office hearing, the veteran attempted to recall 
names of pilots that he knew who were killed or missing in 
actions.  The veteran also described another stressful event 
when a helicopter crashed into an ammunition dump.  

Service connection for PTSD requires the presence of three 
elements: (1) A current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2001); see Cohen v. Brown, 10 
Vet.App. 128, 138 (1997).  Where a current diagnosis of PTSD 
exists, the sufficiency of the claimed in-service stressor is 
presumed.  Id. at 144.  Credible evidence that the claimed 
in-service stressor actually occurred is also required. 38 
C.F.R. § 3.304(f).  See Pentecost v. Principi, 16 Vet.App. 
124 (2002).  In the instant case, there is a current 
diagnosis of PTSD reflected on private treatment records.  
Nevertheless, additional development is necessary to verify 
the stressors to which the veteran has made reference and to 
obtain a nexus opinion based on a review of the veteran's 
claims folder.  

Secondly, the evidence received from the veteran subsequent 
to the April 2005 Central Office hearing indicates that 
veteran has filed a claim with the Social Security 
Administration (SSA) for disability benefits.  Judicial 
interpretation of the law is to the effect that VA's duty to 
assist veterans in developing facts pertinent to claims, as 
mandated by 38 U.S.C.A. § 5107, includes obtaining pertinent 
medical records, even if not requested to do so by the 
veteran, when the VA is placed on notice that such records 
exist.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  There is no indication 
from the record of an attempt to obtain the records from SSA, 
including the administrative decision.  

Thirdly, the veteran claims that he developed a hearing loss 
as a result of noise exposure in service.  He testified that 
although he worked in a clerical capacity while serving in 
Thailand, his duties exposed him to the noise of fighter 
jets.  In particular, he stated that his office was adjacent 
to the airfield.  The veteran testified that in about 1990 
when he was employed at the railroad, he was afforded a 
hearing evaluation.  Reports of this evaluation have not been 
obtained.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  Take all appropriate action to obtain 
verification of the stressors identified 
by the veteran.  

a.  Advise the veteran of the level of 
specificity required in order to obtain 
independent verification of his 
stressors.  That means that the veteran 
should provide specific information 
regarding these events, including dates, 
names and other details that would assist 
in verifying the claimed events.  

b.  Obtain independent verification of 
these events by submitting the required 
information to the U.S. Armed Services 
Center for Unit Records Research (CURR).  

c.  Invite the veteran to submit 
statements from people having personal 
knowledge of the event(s).  

d.  Ask the veteran to submit any 
evidence in his possession that has not 
been previously submitted.  Caution the 
veteran not to submit duplicate 
information. 

2.  Obtain records from SSA.  All 
appropriate action should be conducted to 
obtain this evidence.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

3.  Afford the veteran a VA PTSD 
examination in order to determine the 
current nature and etiology of an 
existing psychiatric disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to either 
establish or rule out the presence of 
PTSD.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has PTSD associated 
with injury, disease or event noted in 
his military service.  In particular, the 
examiner is asked to answer the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has PTSD related to his 
military service.  If a diagnosis of PTSD 
is reached the examiner should state the 
stressor to which it is associated.  The 
clinical basis for the opinion should be 
set forth in detail.  

4.  Ask the veteran to identify the name 
and address of the employer who provided 
an evaluation of his hearing during the 
1990s or before; after obtaining a signed 
authorization for release of medical 
information, attempt to acquire the 
records from the source identified by the 
veteran.  

5.  Ask the veteran to submit any 
evidence in his possession showing that 
he currently has a hearing loss 
disability with tinnitus.  

6.  If evidence an existing hearing loss 
or tinnitus is available, afford the 
veteran a VA examination in order to 
determine the current nature and etiology 
of the current hearing disability with 
tinnitus.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has hearing disability 
or tinnitus associated with acoustic 
trauma in service.  In particular, the 
examiner is asked to answer the following 
question:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has a hearing loss or tinnitus 
that is causally related to his military 
service?  The clinical basis for the 
opinion should be set forth in detail.   

7.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




